          Case 1:17-cv-00605-NONE-GSA Document 96 Filed 03/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JAMES BOWELL,                                  No. 1:17-cv-00605-NONE-GSA-PC
12                Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS AND DENYING
13         vs.                                      PLAINTIFF’S MOTION FOR SUMMARY
                                                    JUDGMENT
14   F. MONTOYA, et al.,
                                                    (Doc. Nos. 81, 88.)
15                Defendants.

16
17
18          Plaintiff James Bowell is a state prisoner proceeding pro se and in forma pauperis with
19   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 19, 2021, findings and recommendations were entered, recommending that
22   plaintiff’s motion for summary judgment be denied. (Doc. No. 88.) The parties were granted
23   fourteen days in which to file objections to the findings and recommendations. (Id.) The
24   fourteen-day time period has passed, and no objections have been filed.
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27   Court finds the findings and recommendations to be supported by the record and proper analysis.
28

                                                    1
         Case 1:17-cv-00605-NONE-GSA Document 96 Filed 03/08/21 Page 2 of 2



1         Accordingly,
2         1.    The findings and recommendations issued by the magistrate judge on January 19,
3               2021, are adopted in full;
4         2.    Plaintiff’s motion for summary judgment, filed on August 24, 2020, is denied;
5               and
6         3.    This case is referred back to the magistrate judge for further proceedings.
7
     IT IS SO ORDERED.
8
9      Dated:   March 8, 2021
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
